Citation Nr: 1134202	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-09 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to January 24, 2003, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 50 percent prior to February 2, 2005, for PTSD.

3.  Entitlement to an effective date prior to February 2, 2005, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, granted service connection for PTSD and assigned a 30 percent rating, effective April 13, 2001 (the date of the Veteran's claim for service connection).  In the rating decision, the RO also granted a temporary, 100 percent rating from September 27, 2001, to November 30, 2001, pursuant to 38 C.F.R. § 4.29 for a period of hospitalization in excess of 21 days, and continued the initial 30 percent rating from December 1, 2001.  The Veteran filed a timely notice of disagreement (NOD) with the initial 30 percent rating assigned, and a statement of the case (SOC) was issued in March 2003.  

On March 9, 2004, the Veteran filed claims for an increased rating for PTSD and for a TDIU.  In a September 2004 rating decision, the RO increased the Veteran's rating for PTSD to 50 percent disabling, effective January 24, 2003, based on the receipt of VA treatment records showing increased disability as of that date, and denied a TDIU.

On June 27, 2005, the Veteran again filed claims for an increased rating for PTSD and for a TDIU.  In a September 2005 rating decision, the RO increased the Veteran's rating for PTSD to 70 percent, effective June 27, 2005, and granted a TDIU, effective the same date.  

In a September 2009 decision, the Board granted an earlier effective date of February 2, 2005, for both a 70 percent rating for PTSD and a TDIU based on evidence contained in VA treatment records, and denied a rating in excess of 70 percent for PTSD. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the September 2009 Board decision regarding the effective dates for the 70 percent rating for PTSD and for the TDIU; he did not appeal that portion of the Board's decision denying a rating in excess of 70 percent for PTSD.  In a December 2010 memorandum decision, the Court vacated the Board's decision as to those claims appealed, and remanded those claims to the Board for further proceedings consistent with the Court's decision.  Specifically, the Court remanded the earlier effective date claims for the Board to consider the applicability of the provisions of 38 C.F.R. § 3.156(b)(2010), and for the Board to consider whether an earlier effective date than February 2, 2005, for a TDIU may have been warranted on an extra-schedular basis.

Under 38 C.F.R. § 3.156(b)(2010), new and material evidence pertinent to a claim for benefits received prior to the expiration of the appeal period of that claim is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the September 2004 rating decision, the RO increased the Veteran's rating for PTSD to 50 percent, effective January 24, 2003, within one year from the September 2002 rating decision granting service connection for PTSD and assigning an initial 30 percent rating, based on VA treatment records showing increased disability as of that date.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that such VA treatment records represent new and material evidence and thus are considered as having been filed in connection with the Veteran's initial claim for an increased initial rating.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302.

Similarly, the Board granted an earlier effective date of February 2, 2005, for both a rating of 70 percent for PTSD and a TDIU based on evidence contained in VA treatment records, and such date was within one year of the September 2004 rating decision granting an increase to 50 percent.  Therefore, such February 2, 2005, VA treatment records are also considered new and material evidence filed in connection with the Veteran's initial claim for an increased initial rating.  Id.

In this regard, inasmuch as a higher rating is available for PTSD for each time period at issue, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the first two matters set forth on the title page.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that the claim for a TDIU is essentially a component of the claim for an increased initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   


FINDINGS OF FACT

1.  From the April 13, 2001, date of service connection for PTSD, to February 1, 2005, the Veteran had severe and chronic PTSD resulting in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal and homicidal ideation, impaired impulse control, including unprovoked and extreme irritability, some neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances including work or a worklike setting, and an inability to establish and maintain effective relationships.

2.  From the April 13, 2001, date of service connection for PTSD to February 1, 2005, the Veteran was unable to obtain or maintain substantially gainful employment as a result of his PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial rating for PTSD have been met, from April 13, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU have been met, from April 13, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Here, the Veteran has not appealed the April 13, 2001, effective date of service connection for PTSD to the Board.  Also, on appeal to the Court, the Veteran did not appeal that portion of the Board's September 2009 decision denying a rating in excess of 70 percent for PTSD.  Thus, those matters have become final, and are not for consideration.  See 38 U.S.C.A. §§ 7105(c), 7104(b).

In this case, the Veteran asserts that both a 70 percent initial rating for PTSD and a TDIU are warranted from the April 13, 2001, date of service connection for PTSD.  Under these circumstances, the Board's decision below represents a full grant of the benefits sought on appeal.  Therefore, the Board finds that all notification and development actions needed to fairly adjudicate each aspect of the appeal have been accomplished.

II.  Factual Background

VA treatment records beginning April 13, 2001, indicate that the Veteran attended regular group therapy sessions designed for veterans with severe and chronic PTSD, with the primary goal of the group to control behavioral reactions against self and others.  The Veteran participated in such group therapy from April 2001 to September 2001.  On mental status examination, the Veteran was consistently noted to be anxious, with thoughts logical and goal-oriented, and not to appear psychotic.  It was noted that there were no suicide or homicide plans mentioned by the Veteran, although such thoughts were noted to be chronic and transitory. 

The Veteran sought VA treatment in May 2001, and it was noted that the Veteran's mood and affect were agitated and depressed, and that he stated that he was asked to leave the on-campus Salvation Army by their staff.  Also, in May 2001, evaluation by a VA psychiatrist showed that the Veteran had been doing well in his recovery program, that he was very well-groomed, and had no psychomotor agitation, and that speech was normal in rate and tone.  His thoughts were less rambling in nature than they had been before.  His mood was good but affect was restricted, and he denied hallucination and lethality.  There was no gross impairment in memory or cognition, and he was fully alert and oriented.  The Veteran's assigned global assessment of functioning (GAF) score was 55.    

In June 2001, it was noted that, during VA group therapy, the Veteran became gradually more pensive, that, at mid-point, he abruptly left the room, and that his affect was angry.

VA records indicate that the Veteran was hospitalized from September 27, 2001, to November 8, 2001, for chronic, severe PTSD in relapse.  At the time of discharge, the Veteran was determined to be unemployable due to chronic, severe PTSD and persistent symptoms of severe PTSD with frequent flare-ups.  

VA treatment records from November 2001 to February 2005 indicate that the Veteran continued to attended group therapy sessions for veterans with severe and chronic PTSD.  Again, the Veteran was consistently noted to be anxious, but to have thoughts that were logical and goal-directed, not to appear psychotic, and to have no suicidal or homicidal plans, although such thoughts were noted to be chronic and transitory.  

February 2002 VA treatment records indicate that the Veteran's current PTSD treatment included group therapy, medications, and individual therapy, and that he had been hospitalized in the acute psychiatry ward 15 times since July 1998.  The Veteran was noted to be depressed, with thought process intact without evidence of psychosis, and he did not report current suicidal or homicidal plan but ideation of both were noted to be chronic.  His mood was noted to be depressed and anxious, and insight and judgment were intact, but varied given symptom presentation.  The diagnosis was chronic PTSD with impact on social and vocational function.  He was noted to be unemployable, with a GAF score of 35; it was noted that 49 was the highest GAF score assigned in the past year.  The Veteran's treating psychologist stated that the Veteran's PTSD symptoms rendered him unable to work, apart from his substance abuse.  

The Veteran's psychologist completed a mental residual functional capacity assessment in February 2002.  The assessment indicates that the Veteran had severely impaired ability to do the following: understand and remember detailed instructions; maintain attention and concentration for at least two straight hours; work in coordination with or proximity to others without being distracted; complete a normal workday and work week without interruptions from psychologically based symptoms; perform at a consistent pace without an unreasonable number and length of rests; interact appropriately with the general public or customers; accept instructions and respond appropriately to criticism from supervisors; and get along with co-workers or peers without distracting them or exhibiting behavior extremes.  It was also noted that there was moderately severe impairment of the Veteran's abilities to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.  The evaluating VA psychologist also indicated that a routine, repetitive, simple entry-level job would actually serve as stressor that would exacerbate the Veteran's psychological symptoms.  

A February 2002 letter from the Veteran's VA occupational therapist indicates after the Veteran's last relapse he returned to treatment full of anger toward the people who introduced him to crack cocaine, reporting an intense preoccupation with ways he could hurt or kill them for their contribution to his addiction and the havoc it brought to his life.  It was noted that the Veteran had gradually reconnected with his family and received encouragement and support for his treatment efforts, but, during a family outing, he experienced an intense urge to hurt his granddaughter and niece, and was so frightened that he stopped the car and walked along the highway to get control of himself.  

A March 2002 Social Security Administration (SSA) determination letter contains the findings that the Veteran suffered from the severe impairments of affective disorder, anxiety disorder, and PTSD, and a history of polysubstance abuse in sustained remission.  It also included findings that the Veteran had not engaged in substantially gainful activity since December 2000, and that the severity of his impairments was expected to preclude him from working for at least 12 continuous months.

January 2003 VA treatment notes reflect that the Veteran continued to present with symptoms of profoundly disabling PTSD which included intrusive thoughts of traumatic events, repetitive traumatic nightmares, flashbacks, and distress upon exposure to cues that reminded him of such trauma.  It was also noted that he had avoidance symptoms of social detachment, inability to tolerate crowds of people, estrangement from family and friends, and reluctance to talk about the trauma.  He also suffered from disturbed sleep, extreme irritability, poor concentration, hypervigilance, and increased startle response.  It was noted that these symptoms had significantly interfered with both social and vocational aspects of functioning.  It was further noted that the Veteran had not worked since 2000, had extreme difficulties with interpersonal relationships in the workplace, was impulsive and unable to follow work rules and directions, had problems with control of anger and had been reprimanded for such, had shown all of these things in the group setting, and was argumentative when he was angry and became irrational and difficult to control.  He was noted to be inconsistent with his attendance at group meetings and would, at times, isolate even within the group.

The Veteran presented as tense and guarded, with speech logical and goal-directed, but he did have periods of flashback to his war-zone experiences.  Thought processes were intact with no evidence of psychosis.  He denied suicidal or homicidal plan, but ideation of both were chronic.  His mood was depressed and anxious, and insight and judgment were fair to poor.  It was noted that it was the consensus of the Veteran's PTSD clinical team that he was unemployable for any type of work.  The Veteran's assigned GAF score was 35, with the highest GAF score within the past year noted to be 49.

The report of a July 2003 VA examination indicates that the Veteran was pleasant and cooperative, but had poor eye contact.  Speech was normal in rate and tone, but he had a five-second latency in response.  Mood was depressed, affect was restricted, and thinking was goal directed, with anger and guilt at himself and some recollections of his military service.  He did not have hallucinations, thought broadcasting, insertion or withdrawal.  He was alert and was not suicidal or homicidal.  He was oriented to person and place.  He had immediate recall, as well as recent and remote recall.  The examiner concluded that the Veteran had affective blunting, nightmares, flashbacks, avoidance, numbing and heightened physiological arousal.  The Veteran's assigned GAF score was 40 to 50.

June 2003 VA treatment notes reflect that the Veteran suffered from depressed mood, intrusive thoughts, social isolation, paranoid thinking, hypervigilance, and broken sleep.  It was noted that the Veteran rarely left the house and had only had one visitor in the past four months, and he related that he felt very paranoid all the time, as if someone was watching him.  He also reported that when he left his home he was very hypervigilant, scanning the environment for fear of his safety.  Mental status examination revealed the Veteran to be cooperative, with speech logical and goal-directed.   The Veteran often stared at the floor with little eye contact.  Thought content was noted for severe paranoid thinking without frank delusions, mood was depressed with a constricted affect, and insight and judgment were intact.  It was noted that the Veteran reported compliance with medications, but was still depressed and very paranoid.  

A December 2003 VA treatment record indicates that the Veteran had the symptoms of severely depressed mood, intrusive thoughts, social isolation, paranoid thinking, hypervigilance, broken sleep, irritability, neglect of personal hygiene, poor memory, poor concentration, and decreased attention span.  It was noted that the Veteran had been in ongoing group therapy and maintained on medications, but that his response to treatment had been poor.  In addition to PTSD, he had symptoms of continuous depression characterized by low mood, anhedonia, lack of motivation, neglect of hygiene, social withdrawal, and difficulty concentrating.  It was noted that he would not leave the house for days at a time, neglecting to shower, shave or change his clothes, and that, other than coming to his scheduled appointments at VA, he did not go anywhere.  It was also noted that the Veteran had been unable to work since May 2000 due to PTSD complicated by severe depression.  

March 2004 VA treatment records reflect that the Veteran reported that, since his last appointment, his symptoms had been getting worse, that he was more paranoid and rarely left his one-bedroom apartment where he lived alone, and felt compelled to check the doors and windows at night and during the day.  

The report of a June 2004 QTC examination indicates that, on mental status examination, the Veteran was dressed casually and appropriately, and had some psychomotor slowing, and that his speech was normal in rate and tone.  His thoughts were goal-directed, there was some poverty of thought content, and he did not elaborate on his answers, even when being encouraged to do so.  There was no gross impairment, his affect was greatly restricted, and he denied lethality and hallucinations.  He was fully alert and oriented, and his insight and judgment were fair.  The assigned GAF score was 50, and the QTC examiner stated that the score was for all Axis I diagnoses, as it could not be divided up due to overlapping nature of these disorders.  

A July 2004 VA interim treatment summary by the Veteran's treating VA psychologist indicates that, since January 2003, the Veteran had been followed in groups twice per week for medication management and in individual sessions as needed.  It was noted that the Veteran had been compliant with all treatment suggested, but that he had not shown progress in the past year.  He had periods of panic that occurred suddenly when he would overreact or start to cry for no reason, which occurred at least twice per week and sometimes more often.  He was isolated and avoided contact with the public, and had intermittent problems with performing activities of daily living when they occurred where he would isolate for days at a time, and would not dress or bathe for days at a time.  He also reported that the only time he left his home or bathed was for scheduled appointments.  The Veteran reported having problems with loss of time when he was alone, at times being disoriented to time and place, and having memory loss of his name and those around him.  He reported at times having problems with grossly inappropriate behavior, that he would startle very easily or duck or nearly jump to the ground at loud noises, and would spend a good amount of time checking the doors and windows in his home.  He reported thinking of homicide at times, but that he tried to repress these feelings.

The examiner stated that the Veteran showed inability to establish and maintain work and social relationships.  On mental status examination, the Veteran presented as tense and depressed, and speech was logical and goal directed but nonelaborative.  Thought processes were intact without evidence of psychosis, and he denied current suicidal and homicidal plan, but struggled with homicidal ideation.  His mood was depressed and his affect was flat, and insight and judgment were poor.  It was again noted that it was the consensus of the Veteran's PTSD team that he was unemployable for any type of work.  The diagnoses included chronic PTSD and panic disorder with agoraphobia secondary to PTSD, and the assigned GAF score was 35, with 35 the highest noted GAF score in the past year.

A September 2004 VA treatment record reflects that the Veteran's symptoms consisted of severely depressed mood, intrusive thoughts, social isolation, paranoid thinking, hypervigilance, broken sleep, irritability, poor memory, poor concentration, and decreased attention span.  It was noted that the Veteran was very paranoid and had become more isolated and anxious, and that it was difficult for him to function.  On mental status examination, he was casually dressed and cooperative, and his speech was logical and goal-directed.  Thought content was noted for paranoid thinking without delusions, and mood was depressed with a constricted affect.  

III.  Analysis

A.  PTSD

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability there from are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's PTSD is evaluated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects other psychiatric diagnoses such as dysthymic disorder and depression.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  There is no indication here it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders.  In this regard, the June 2004 VA examiner specifically stated that the Veteran's GAF score could not be divided up among all Axis I diagnoses, due to the overlapping nature of these disorders.  Thus, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected PTSD.

Considering the pertinent evidence in light of the above, the Board finds that an initial rating of 70 percent for the Veteran's PTSD is warranted from the April 13, 2001, effective date of the grant of service connection for the disability.  In short, the record reflects that from April 13, 2001, to February 1, 2005, the Veteran had severe and chronic PTSD resulting in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal and homicidal ideation, impaired impulse control, including unprovoked and extreme irritability, some neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances including work or a worklike setting, and an inability to establish and maintain effective relationships.

For the entire period in question, the Veteran's PTSD was consistently characterized as "severe" and "profoundly disabling," and the Veteran received continuous treatment for such PTSD throughout, including group therapy for veterans with severe and chronic PTSD, with the primary goal of the group to control behavioral reactions against self and others.  At the time of the Veteran's discharge from VA hospitalization on November 8, 2001, he was determined to be unemployable due to chronic severe PTSD and persistent symptoms of severe PTSD with frequent flare-ups.  

Since then, while the record reflects no suicide attempts or immediate suicidal plans, it was consistently noted that the Veteran had chronic and transitory suicidal and homicidal ideation.  The Veteran was consistently noted to suffer from extreme irritability, with urges to hurt other people, and inability to establish and maintain effective relationships.  The Board notes the VA psychologist's opinion in January 2003 that the Veteran had extreme difficulties with interpersonal relationships in the workplace, was impulsive and unable to follow work rules and directions, had problems with control of anger and had been reprimanded for such, had shown all of these things in the group setting, and was argumentative when he was angry and became irrational and difficult to control.  The Board also notes the VA psychologist's opinion in July 2004 that the Veteran showed inability to establish and maintain work and social relationships.

The Veteran was also repeatedly noted to show severe social isolation, including rarely ever leaving his house, largely related to severe paranoia, as reflected in January 2003, June 2003, March 2004, July 2004, and September 2004 VA treatment notes.  VA treatment notes, specifically those dated in December 2003 and July 2004, further reflect some neglect of personal appearance and hygiene.  Also, it was noted in the July 2004 interim treatment summary by the Veteran's treating VA psychologist that he had shown very little progress throughout his course of treatment, and the record has consistently reflected VA treatment providers' opinions that the Veteran was not employable in any kind of work due to the severity of his psychiatric symptoms.

The Board notes that the most common GAF score assigned by medical professionals during the period in question-assigned in February 2002, January 2003, and July 2004-was 35.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130; see also the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The Board finds the symptomatology contemplated by this score to be consistent with the noted PTSD symptomatology of record during the relevant time period, and to be consistent with a 70 percent rating for PTSD under DC 9411.

The Board also notes that the record reflects some periods of apparent slight improvement in symptomatology, such as in May 2001, when the Veteran was noted to be doing well in his recovery and was assigned a GAF score of 55.  However, such improvements in symptomatology were noted only sporadically and for short periods of time.  The record as a whole indicates that the Veteran consistently had chronic, severe PTSD productive of the type and severity of symptoms contemplated in the criteria for a 70 percent rating under DC 9411.

The Board further notes that the record reflects that the Veteran had predominantly normal speech and spatial orientation during the period in question.  However, the Veteran's psychiatric disability need not be productive every symptom listed in the criteria for a 70 percent rating under DC 9411 in order for a 70 percent rating to be applicable.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The severity and type of the symptoms consistently reflected in the record, as discussed above, were productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, and most closely approximate the criteria for a 70 percent rating for PTSD.

For the foregoing reasons, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the record supports assignment of a 70 percent rating for PTSD since the April 13, 2001, effective date of the grant of service connection for the disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B. TDIU

A TDIU may be granted where the schedular rating is less than total and service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2010).

As noted in the introduction, the claim for a TDIU is essentially a component of the claim for an increased initial rating for PTSD in this case.  See Rice, 22 Vet. App. 447.  In light of the Board's decision to award a 70 percent rating for PTSD effective April 13, 2001, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU as of that date.  In this regard, the Board notes that the Veteran had no service-connected disabilities effective prior to April 13, 2001.  Thus, the remaining question is whether the Veteran's service-connected disability, in fact, rendered him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Considering the pertinent evidence in light of the above, the Board finds that a TDIU is warranted from the April 13, 2001, effective date of the grant of service connection for the PTSD to February 1, 2005.  

As noted above, VA treatment records beginning April 13, 2001, indicate that the Veteran attended group therapy designed for veterans with severe and chronic PTSD.  At the time of the Veteran's discharge from VA hospitalization on November 8, 2001, he was determined to be unemployable due to chronic, severe PTSD and persistent symptoms of severe PTSD with frequent flare-ups.  From that time to February 2005, the record consistently reflects VA treatment providers' opinions that the Veteran's was not employable in any kind of work due to the severity of his service-connected psychiatric disability.  This determination was reiterated by the Veteran's treating VA psychologist and VA PTSD clinical team in February 2002, January 2003, December 2003, and July 2004.  Significantly, also, there is no medical opinion during the relevant time period indicating that the Veteran's PTSD was not, by itself, of sufficient severity to produce unemployability.  

The Board also notes that the record reflects that the Veteran had not engaged in substantially gainful employment during the time period in question, as well as the March 2002 SSA determination letter concluding that the severity of the Veteran's psychiatric impairments rendered him unable to work.  

In short, the competent and persuasive evidence of record reflects that from the April 13, 2001, date of service connection for PTSD to February 1, 2005, the Veteran was unable to obtain or maintain substantially gainful employment as a result of such PTSD.

For the foregoing reasons, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the record supports assignment of a TDIU from the April 13, 2001, effective date of the grant of service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

An initial rating of 70 percent for PTSD, effective April 13, 2001, is granted, subject to the criteria governing the award of monetary benefits.

A TDIU, effective April 13, 2001, is granted, subject to the criteria governing the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


